FILED
                              FOR PUBLICATION                             DEC 19 2011

                                                                      MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


RETIRED EMPLOYEES ASSOCIATION                 No. 09-56026
OF ORANGE COUNTY, INC.,
                                              D.C. No. 8:07-cv-01301-AG-MLG
             Plaintiff - Appellant,           Central District of California,
                                              Santa Ana
  v.

COUNTY OF ORANGE,                             ORDER

             Defendant - Appellee.

                  Appeal from the United States District Court
                     for the Central District of California
                  Andrew J. Guilford, District Judge, Presiding

                      Argued and Submitted June 10, 2010
                             Pasadena, California
                      Submission withdrawn June 29, 2010
                        Resubmitted December 16, 2011


Before:     TROTT and W. FLETCHER, Circuit Judges, and MAHAN,
            District Judge.*


       PER CURIAM




       *
            The Honorable James C. Mahan, District Judge for the U.S. District
Court for Nevada, sitting by designation.
      This court has now received an answer from the California Supreme Court

to the question certified to that court. See Retired Employees Assoc. of Orange

County v. County of Orange, 52 Cal.4th 1171 (2011). We remand this case to the

district court for further proceedings consistent with the answer provided by the

California Supreme Court.

      In light of the nature of the dispute in this case, and in light of the delay that

has already taken place, we encourage the district court to act promptly. In the

event of another appeal, this panel will retain jurisdiction and will give scheduling

priority to the appeal.

      So ordered.

      REMANDED.




                                           2
                                 COUNSEL


Michael P. Brown, Moscone, Emblidge & Quadra, LLP, San Francisco, California,
for the Plaintiff-Appellant.

Arthur Anthony Hartinger, Meyers, Nave, Riback, Silver & Wilson, Oakland,
California, for the Defendant-Appellee.




                                      3